DOOLING, District Judge
(dissenting in part):
The evidence, it would appear, does not support the trial court’s finding that the defendants Bonarti and Colletti had established a defense of good faith. Leaving to one side the question whether Officer Colletti was sufficiently a participant in rather than a bystander at the arrest, the evidence seems plainly to preclude a finding that the officers could reasonably have believed that the arrest was supported by probable cause. The disorderly conduct statute, Penal Law, § 240.20, subdivision 5, had a settled meaning that went back to the predecessor statute, Section 722, subdivision 2, of the former Penal Law; the statute required that the defendant’s conduct be characterized, not by its effect on individuals, but by its public consequence. E. g., People v. Szepansky, Steuben Co. 1960, 25 Misc.2d 239, 203 N.Y.S.2d 306 (Gabrielli, J.). Statutory disorderly conduct requires, in the language of People v. Harvey, 1954, 307 N.Y. 588, 590, 123 N.E.2d 81, 82 “that the acts charged must be such as are public in character and breach the public peace, or tend to do so . .” See also People v. Chesnick, 1950, 302 N.Y. 58, 60-61, 96 N.E.2d 87. People v. Pritchard, 1970, 27 N.Y.2d 246, 248-249, 317 N.Y.S.2d 4, 265 N.E.2d 532, emphasizes the persistence under the statute in its present form of its limitation to proscription of behavior threatening a breach of the peace or public inconvenience, annoyance or alarm. See also People v. Canner, App.Term 1975, 88 Misc.2d 85, 388 N.Y.S.2d 812, aff’d, 1976, 40 N.Y.2d 886, 389 N.Y.S.2d 361, 357 N.E.2d 1016. That is, indeed, clear from the language of the statute: the person charged must have acted
“with intent to create public inconvenience, annoyance or alarm, or recklessly creating a risk thereof.”
Officer Bonarti observed no such conduct. Around 1:00 A.M. he saw plaintiff-appellant leaning against a car, saw her beckon to a man who talked to her and then walked away, and, a moment later, saw her walk over to another passing man and speak to him for a moment or so at about the midpoint of the sidewalks that meet at the corner of Broadway and West 84th Street. Officer Colletti’s testimony was similar, but he added that he observed plaintiff speaking from the passenger side to someone in a car. A man had earlier complained to the officers of plaintiff’s solicitation and had pointed plaintiff out to them, but refused to give his name, and Officer Bonarti testified that the intersection was one frequented by prostitutes. Nothing in this evidence suggests the remotest approach to a breach of peace, or to any public disorder, or threat of it, or, specifically, of obstructing public passage in the street. Officer Bonarti clearly understood the statute. He explained the statute thus:
“So far as I understand that law, it is if someone impedes the flow of vehicular or pedestrian traffic and also causes a public inconvenience, annoyance, then they are in violation of the section.”
There was in what the officers testified that they observed nothing of the impeding of public traffic, nothing of threat to public order; the complaint’s characterizing the observed conduct as engaging various males in “conversation thereby causing an inconvenience to vehicle and pedestrian traffic” makes it clear that there was no interference with the flow of traffic other than that implicit in any brief conversation between two people meeting on the street.
It might have been wondered whether the officers’ action disappointed any expectation of their superiors, but the testimony of Captain McCabe forbids the inference *345that officers were expected to arrest without probable cause—despite Captain McCabe’s at best ambiguous “Prostitution Roundup” Memorandum of October 21, 1975, and departmental counsel’s warning that the Memorandum might be considered discriminatory in punishing some people for behavior that all engage in under the pretense that those arrested are obstructing traffic when there is no traffic to obstruct. Cf. People v. Nixon, 1928, 248 N.Y. 182, 187-188,161 N.E. 463. In any case reliance on superiors’ orders would be relevant primarily to the matter of the officers’ subjective beliefs. Important as the subjective belief of arresting officers may be on damage issues, the Court has been clear that if the constitutional liberty is to be safe from infringement, the ultimate test must be the objective reasonableness of the arresting officer’s belief that the arrest is warranted in law. Cf. Terry v. Ohio, 1968, 392 U.S. 1, 21-22, 88 S.Ct. 1868, 20 L.Ed.2d 889; Pierson v. Ray, 1967, 386 U.S. 547, 555-557, 87 S.Ct. 1213, 18 L.Ed.2d 288; Scheuer v. Rhodes, 1974, 416 U.S. 232, 244-246, 94 S.Ct. 1683, 40 L.Ed.2d 90; Wood v. Strickland, 1975, 420 U.S. 308, 321-322, 95 S.Ct. 992, 43 L.Ed.2d 214; Procunier v. Navarette, 1978, 434 U.S. 555, 561-562, 98 S.Ct. 855, 55 L.Ed.2d 24. That reasonableness was absent here.
It is concluded that an erroneous standard of reasonable belief was applied to the facts in the district court, and that, in consequence, dismissal of appellant’s complaint against the arresting officers was error.